DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Group II (claims 3-12) in the reply filed on 11/11/2021 is acknowledged.  The traversal is on the ground(s) that applicants have amended claim 3, wherein the method is drawn to reducing body weight in a patient with diabetes and therefore, the restriction between Groups I and II should be withdrawn.  This has been found not persuasive because Group I is drawn to reducing hyperglycemia which is different than the reduction of body weight as required in Group II. A method of reduction in hyperglycemia comprising administering human insulin and diketopiperazine is different from a method of reducing body weight in a subject. Therefore, the Restriction/Election of 10/13/2021 is maintained.
The requirement is still deemed proper and is therefore made FINAL.
Status of Application, Amendments, And/Or Claims
Claims 1-12 are pending.
Claims 1-2 are withdrawn for being drawn to a non-elected invention (i.e., Group I).
Claims 3-12 are under examination.
Claim Rejections - 35 USC § 112
Claims 3-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
 The written description in this case is not commensurate in scope with a method of reducing body weight in a patient with diabetes currently using a prandial injected insulin, and replacing said prandial insulin with an inhaled formulation comprising a recombinant insulin and a diketopiperazine.
The specification on pg.57-76, discloses four examples of administering insulin-FDKP (TI) alone or in combination with an antidiabetic drugs metformin that results in lowering blood glucose in diabetic subjects. Gelber et al (US Pub. No. 20060153778) teach administering once a daily dose of a long-acting insulin glargine (Lantus) by subcutaneously in diabetic subjects, in addition to TI/insulin [0103]. They teach administering Technosphere/Insulin (TI) in said subject prandially at the time of each meal. They teach administering insulin-FDKP in patients with type 2 diabetes by inhalation of Technosphere/Insulin (TI) and the subjects were dosed prandially in addition to basal administration of insulin glargine (a form of long-acting insulin) [103]. Gelber et al teach that the study has demonstrated that Technosphere pulmonary insulin (insulin-FDKP), when used in patients with an adequate glycemic control previously only diet and exercise alone or on oral agent therapy, safely and significantly improved glycemic control and with no evidence of overall impact on pulmonary function [0113]. Cheatham et al. (US Pub. No. 20060239934) teach administering once a daily dose of a long-acting insulin glargine (Lantus) by subcutaneously in diabetic subjects 

Vas-Cath Inc. V. Mahurka, 19 USPQ2d 1111, states that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Therefore, the specification does not meet the written description provision of 35 U.S.C. §112, first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Claim Rejections - 35 USC § 112-lack of enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 3-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include: (1) Nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the breath of the claims, (7) the quantity of experimentation needed, (8) relative skill of those in the art.  
The instant disclosure fails to meet the enablement requirement for the following reasons:
The instant claims are broadly drawn to a method of reducing body weight in a patient with diabetes currently using a prandial injected insulin, and replacing said prandial insulin with an inhaled formulation comprising a recombinant insulin and a diketopiperazine.
The state of the prior art and the predictability or lack thereof in the art:
Gelber et al (US Pub. No. 20060153778) teach administering once a daily dose of a long-acting insulin glargine (Lantus) by subcutaneously in diabetic subjects, in addition to TI/insulin [0103]. They teach administering Technosphere/Insulin (TI) in said subject prandially at the time of each meal. They teach administering insulin-FDKP in patients with type 2 diabetes by inhalation of Technosphere/Insulin (TI) and the subjects were dosed prandially in addition to basal administration of insulin glargine (a form of long-acting insulin) [103]. Gelber et al teach that the study has demonstrated that Technosphere pulmonary insulin (insulin-FDKP), when used in patients with an adequate glycemic control previously only diet and exercise alone or on oral agent therapy, safely and significantly improved glycemic control and with no evidence of 
The amount of direction and guidance present and the presence or absence of working examples: Given the teachings found in the art, detailed teachings are required to be present in the disclosure in order to enable the skilled artisan to practice the invention as claimed. These teachings are absent.
 The specification on pg. 57-76, discloses four examples of administering insulin-FDKP (TI) alone or in combination with an antidiabetic drugs metformin results in lowering blood glucose in diabetic subjects. The specification does not teach administering insulin-FDKP in a diabetic subject having obesity who is on prandial insulin therapy and discontinuing said insulin therapy and the specification does not teach that the insulin-FDKP administration results in body weight reduction.  Therefore, it is unpredictable how one of the skill in the art can practice the instantly claimed invention. 
The breadth of the claims and the quantity of experimentation needed: Due to the large quantity of experimentation necessary to reduce the body weight in a patient with diabetes currently using a prandial injected insulin, and replacing said prandial insulin with an inhaled formulation comprising a recombinant insulin and a diketopiperazine, the lack of direction/guidance presented in the specification regarding the same, the state of the prior art which establishes the unpredictability about reducing body weight in a subject being treated with prandial insulin, discontinuing the prandial 
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GYAN CHANDRA/Primary Examiner, Art Unit 1646